 

Exhibit 10.2

 

GUARANTEE

 

WHEREAS, CGAS Properties, L.P., a Delaware limited partnership (“Seller”) and
Utica Gas Services, L.L.C., an Oklahoma limited liability company (“Purchaser”)
are parties to the Membership Interest Purchase Agreement, dated as of April 2,
2015 (the “Purchase Agreement”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, it is a closing
condition of Purchaser, that Seller deliver, or cause to be delivered, to
Purchaser the guaranty of EV Energy Partners, L.P. (“Guarantor”), substantially
in the form hereof.

 

NOW, THEREFORE, in satisfaction of the foregoing condition and to induce
Purchaser to consummate the transactions contemplated by the Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Guarantor hereby agrees in favor of Purchaser as
follows:

 

1.          Guarantee. For the value received Guarantor unconditionally and
irrevocably guarantees to Purchaser, its successors, endorsees and assigns, the
prompt payment and performance when due of all present and future obligations of
all kinds of Seller to Purchaser, whether due or to become due, secured or
unsecured, absolute or contingent, joint or several, pursuant to the Purchase
Agreement (the “Obligations”). For greater certainty, Obligations shall not
include consequential, exemplary, punitive or other tort damages or losses,
including lost profits, unless such damages or losses, are recoverable by
Purchaser under the terms of the Purchase Agreement. Notwithstanding anything to
the contrary herein (i) the liability of Guarantor under this Guarantee and
Purchaser’s right of recovery hereunder is limited to (A) a total aggregate
amount of the “Adjusted Purchase Price” as defined in the Purchase Agreement
during the period beginning on the date hereof and ending April 2, 2017 and (B)
$50,000,000 during the period beginning on April 3, 2017 and ending April 2,
2018 (the “Guarantee Cap”) and (ii) this Guarantee shall expire on April 2,
2018, except to the extent of any claims made in writing to Seller by Purchaser
under Purchase Agreement prior to such date. Notwithstanding anything contained
herein to the contrary, this Guarantee shall terminate and be of no further
force and effect in the event the Purchase Agreement is terminated pursuant to
Section 8.1 of the Purchase Agreement.

 

2.          Nature of Guarantee. Guarantor reserves the right to assert defenses
which Seller may have to payment of any Obligation other than defenses arising
from the bankruptcy or insolvency of Seller and other defenses expressly waived
hereby.

 

3.          Consents, Waivers and Renewals. Guarantor agrees that Purchaser and
Seller may, with the prior written consent of Guarantor, which shall not be
unreasonably delayed, mutually agree to modify the Obligations or any agreement
between Purchaser and Seller, without in any way impairing or affecting this
Guarantee. Guarantor agrees that Purchaser may resort to Guarantor for payment
of any of the Obligations, whether or not Purchaser shall have resorted to any
collateral security or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations.
Guarantor hereby waives notice of acceptance of this Guarantee, and presentment,
protest and notice of protest or dishonor of any of the obligations hereby
guaranteed.

 



1 

 

 



4.          Subrogation. Upon the earlier of payment of all the Obligations
owing to Purchaser or the Guarantee Cap, Guarantor shall be subrogated to the
rights of Purchaser against Seller, and Purchaser agrees to take, at Guarantor’s
expense, such steps as Guarantor may reasonably request to implement such
subrogation.

 

5.          Representations and Warranties. As of the date of this Guarantee,
except as would not have a material adverse effect on Guarantor’s ability to
perform under this Guarantee, Guarantor hereby represents and warrants to
Purchaser as follows:

 

a.Guarantor is an entity duly formed, validly existing and in good standing
under the laws of the state of its formation;

 

b.The execution, delivery and performance by Guarantor of this Guarantee are
within Guarantor’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene Guarantor’s Certificate of
Formation or Amended and Restated Agreement of Limited Partnership or any
applicable law or material contract binding on guarantor in a manner that would
impact Guarantor’s obligations hereunder or Purchaser’s enforcement hereof; and

 

c.This Guarantee is the legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws or equitable principles relating to or
limiting creditor’s rights generally; and

 

d.This Guarantee may be reasonably expected to benefit, directly or indirectly,
Guarantor.

 

6.           Notices.         Any notice or other communication given hereunder
by either Guarantor or Purchaser to the other shall be in writing and delivered
personally or mailed by registered or certified mail, postage prepaid and return
receipt requested, or by facsimile, or by scanned document transmitted by email
(with written confirmation of delivery), as follows:

 

a.if to Guarantor:

 

EV Energy Partners, L.P.

1001 Fannin, Suite 800

Houston, Texas 77002

Attn: Michael E. Mercer, President and Chief Executive Officer

Email: mmercer@EVEnergyPartners.com

 

b.if to Purchaser:

 

Utica Gas Services, L.L.C.

c/o Williams Partners L.P.

One Williams Center, MD 50-4

 

2 

 

 





Tulsa, OK 74172

Attention: Credit Manager

Facsimile: 918-732-0235

 

7.          Assignment and Transfer.  This Guarantee shall be binding upon
Guarantor and Guarantor’s legal representatives, successors and assigns and
shall inure to the benefit of and be enforceable by Purchaser, its successors
and the permitted assigns of Purchaser’s rights (in whole or in part) under the
Purchase Agreement.

 

8.          Termination, Governing Law. This Guarantee, which is binding on
Guarantor’s successors and assigns, is a guarantee of payment and not of
collection. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF
DELAWARE THAT ARE TO BE WHOLLY PERFORMED WITHIN SUCH STATE.  PURCHASER HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE
STATE OF DELAWARE IN THE COUNTY OF NEW CASTLE FOR THE PURPOSES OF RESOLVING ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATED IN ANY WAY TO THIS GUARANTEE AND
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF ANY SUCH COURTS
AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING IN ANY SUCH COURTS, ANY
OBJECTION TO VENUE WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING AND ANY RIGHT
OF JURISDICTION ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY
THERETO.  PURCHASER AND GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM ARISING OUT OF OR RELATED
TO THIS GUARANTEE.

 

9.          Entire Agreement. This Guarantee constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior agreements and/or understandings (whether
written or oral), including, without limitation, all prior guarantee agreements
given by Guarantor to Purchaser.

 

[Signatures on Next Page]

 

3 

 

 





GUARANTOR       EV Energy Partners, L.P.   By: EV Energy GP, L.P., its general
partner   By: EV Management LLC, its general partner         By: /s/ Michael E.
Mercer   Name:  Michael E. Mercer   Title: President and Chief Executive Officer
 

 

  ACKNOWLEDGED AND AGREED:       Utica Gas Services, L.L.C.       By: /s/ Alan
S. Armstrong   Name: Alan S. Armstrong   Title: Chief Executive Officer

 

[Signature Page to EVEP Guarantee]

 



 

 

 